DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, feature “the top surface of the first oxide layer…levels with a bottom surface of the third sacrificial layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figs. 10-11 disclose that the top surface of first oxide layer 250 levels with a bottom surface of first sacrificial layer 201, but is higher than a bottom surface of third sacrificial layer 205.  None of the figured show a top surface of a first oxide layer level with a bottom surface of a third sacrificial layer.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 9/7/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“the top surface of the first oxide layer…levels with a bottom surface of the third sacrificial layer” as recited in claim 1.
The disclosure as originally filed includes support for a top surface of a first oxide layer level with a bottom surface of a first sacrificial layer, and a top surface of a second oxide layer level with a bottom surface of a third sacrificial layer (see figs. 10-11: top surface of 250 levels with bottom surface of 201, and top surface of 260 levels with bottom surface of 205).  However, the disclosure does not provide support for a top surface of 250 leveling with a bottom surface of 205.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1-13 and 21-22 fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 9/7/2022. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated:
“Thus, Peng, standing alone or in combination with Lee, does not teach "forming a first oxide layer over the first region of the substrate and a second oxide layer over the second region of the substrate, wherein the first oxide layer has a top surface higher than a top surface of the second oxide layer, and the top surface of the first oxide layer levels with a bottom surface of the first sacrificial layer and the top surface of the second oxide layer levels with a bottom surface of the third sacrificial layer" as recited in claim 1” (emphasis added).
This statement indicates that the invention is different from what is defined in the claim(s) because claim 1 recites:
“the top surface of the first oxide layer and the top surface of the second oxide layer levels with a bottom surface of the third sacrificial layer” in lines 29-31.
It is unclear if the term “levels with” in intended to mean coplanar, or parallel.  For example, if the top surface of the first oxide layer is higher than the top surface of the second oxide layer, and both surfaces are level with the third sacrificial layer, then the top surface of the first oxide layer cannot be coplanar with the top surface of the second oxide layer.  In this case, the term “level with” as used in the context of claim 1 can only mean that the surfaces are parallel, such that the top surface of the first oxide layer is parallel with the bottom surface of the third sacrificial layer.
In contrast, the Applicant’s arguments appear to suggest that the term “levels with” is intended to mean the surfaces are arranged at the same vertical level, such as being coplanar.  However, if the term “levels with” is intended to mean coplanar, then the claim 1 limitation reciting “the first oxide layer has a top surface higher than a top surface of the second oxide layer” is not possible, since the top surfaces of both the first oxide layer and the second oxide layer would be required to be coplanar with the third sacrificial layer.  Therefore, the amended claims fail to set forth the subject matter which the inventor or a joint inventor regards as the invention.
The drawings include an embodiment wherein first oxide layer 250 has a top surface higher than a top surface of second oxide layer 260, the top surface of 250 is coplanar with a bottom surface of first sacrificial layer 201, and the top surface of 260 is coplanar with a bottom surface of third sacrificial layer 205 (figs. 10-11).  Therefore, for the purposes of compact prosecution, the Examiner has interpreted amended claim 1 to mean:

“…the top surface of the first oxide layer levels with a bottom surface of the first sacrificial layer and the top surface of the second oxide layer levels with a bottom surface of the third sacrificial layer…”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PG Pub. No. US 2020/0098879 A1) in view of Peng et al. (PG Pub. No. US 2017/0104061 A1).
Regarding claim 1, Lee teaches a method for fabricating a semiconductor device, comprising: 
providing a substrate (¶ 0024 & fig. 3A: 102) having a first region (p-well region 106) and a second region (n-well region 104); 
forming a first sacrificial layer (¶¶ 0042, 0064: first 312 layer) on the substrate, a first semiconductor layer (first 314 layer) on the first sacrificial layer, a second sacrificial layer (second 312 layer) on the first semiconductor layer, and a second semiconductor layer (second 314 layer) on the second sacrificial layer (fig. 3B: 312/314/312/314 sequentially formed on substrate 102);
sequentially removing the second semiconductor layer over the second region of the substrate, the second sacrificial layer over the second region of substrate, the first semiconductor layer over the second region of the substrate, the first sacrificial layer over the second region of the substrate and a partial thickness of the substrate in the second region (¶ 0045 & fig. 3C: second 314 layer, second 312 layer, first 314 layer, first 312 layer and a portion of 104 sequentially removed in region 104 to form trench 320) to expose a sidewall of the second semiconductor layer over the first region of the substrate, a sidewall of the second sacrificial layer over the first region of substrate, a sidewall the first semiconductor layer over the first region of the substrate, a sidewall of the first sacrificial layer over the first region of the substrate (trench 320 includes sidewall 320SW, which comprises sidewalls of 314/312/314/312), and a sidewall of the substrate under the first sacrificial layer (¶ 0045 & fig. 3C: trench 320 includes substrate sidewall 320BS); 
forming a third sacrificial layer (¶¶ 0061, 0064: first 354 layer) over the second region of the substrate, a third semiconductor layer (first 352 layer) on the third sacrificial layer, a fourth sacrificial layer (second 354 layer) on the third semiconductor layer, and a fourth semiconductor layer (second 352 layer) on the fourth sacrificial layer (fig. 3H: first 354/first 352/second 354/second 352 sequentially formed in trench 320 over region 104), wherein a thickness of the third sacrificial layer is greater than a thickness of the first sacrificial layer and a thickness of the fourth sacrificial layer is greater than a thickness of the second sacrificial layer (¶¶ 0064, 0075: thickness T2 of 312 and thickness T5 of 354 separately controlled and optimized.  Therefore, Lee implicitly discloses at least one non-preferred embodiment wherein thicknesses of 354 layers are thicker than 312 layers); 
patterning the second semiconductor layer, the second sacrificial layer, the first semiconductor layer, and the first sacrificial layer over the first region of the substrate and a partial thickness of the substrate in the first region to form a first region fin (¶¶ 0069-0070 & fig. 3I: fin 310P, including substrate portion 106P, formed by patterning second 314, second 312, first 314, first 312 and a portion of 102 in region 106); 
patterning the fourth semiconductor layer, the fourth sacrificial layer, the third semiconductor layer, and the third sacrificial layer over the second region of the substrate and a partial thickness of the substrate in the second region to form a second region fin (¶¶ 0069-0070 & fig. 3I: fin 350P, including substrate portion 104P, formed by patterning second 352, second 354, first 352, first 354 and a portion of 102 in region 104); 
forming a first oxide layer over the first region of the substrate and a second oxide layer over the second region of the substrate (¶ 0070 & figs. 3I-3J: dielectric layers 360 surround 106P and 104P);
forming a first trench in the first region fin by removing the first sacrificial layer over the first region fin of the substrate (¶ 0071 & fig. 3J: first 312 layer removed.  Note that it appears ¶ 0071 contains a typographic error, since layers 314 are silicon rather than silicon germanium, and the drawings indicate that silicon germanium layers 312 are removed.  Therefore, the Examiner has interpreted ¶ 0071 to mean “The sacrificial nanowire strips 312 of silicon germanium is removed…”); 
forming a second trench in the first region fin by removing the second sacrificial layer over the first region fin of the substrate (¶ 0071 & fig. 3J: second 312 layer removed); 
forming a third trench in the second region fin by removing the third sacrificial layer over the second region of the substrate (¶ 0071 & fig. 3J: first 354 layer removed); and 
forming a fourth trench in the second region fin by removing the fourth sacrificial layer over the second region fin of the substrate (¶ 0071 & fig. 3J: second 354 layer removed).
Lee further teaches a silicon germanium layer (¶ 0035: 192) formed below stack 350P in region 104 (fig. 3J), the device forming in region 104 include silicon germanium channels (¶ 0025: nanowire strips 120 comprise silicon germanium), and the substrate may be strained (¶ 0029).
Lee does not teach wherein patterning the semiconductor/sacrificial layers to form stacks 310P and 350P comprises etching, or the first oxide layer has a top surface higher than a top surface of the second oxide layer. 
However, Lee does teach patterning of semiconductor/sacrificial layer stacks by an etching process (¶ 0045 & fig. 3C: trench 320 formed by etching stack of layers 312 and 314).  Similarly, Liao teaches forming patterned stacks 92/90, similar to 310P and 350P of Lee, by etching (¶ 0040).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to pattern the semiconductor/sacrificial layers by etching, as this is known in the art as a suitable means for patterning stacks of semiconductor and sacrificial layers.
 Lee as modified above does not teach the first oxide layer has a top surface higher than a top surface of the second oxide layer, and the top surface of the first oxide layer and the top surface of the second oxide layer levels with a bottom surface of the third sacrificial layer.
Peng teaches forming patterned stacks (¶ 0028: 310a and 310b, similar to 310P and 350P of Lee) comprising alternating semiconductor and sacrificial layers (¶ 0018: 102a/102b, similar to 312/314 and 352/354 of Lee) in first and second substrate regions (¶ 0028: p-type FET and n-type FET regions, similar to 106 and 104 of Lee), and forming a first oxide layer in the first region (¶ 0029 & fig. 30A: 412, similar to 360 of Lee, formed in p-type FET region) and a second oxide layer in the second region (fig. 30F: recessed 412, similar to 360 of Lee, formed in n-type FET region), wherein the first oxide layer has a top surface higher than a top surface of the second oxide layer (figs. 30F-30G: 412 in p-type FET region has a top surface higher than a top surface of 412 in n-type FET region), and the top surface of the first oxide layer and the top surface of the second oxide layer levels with a bottom surface of the third sacrificial layer (fig. 30F: in p-type FET region, top surface of 412 levels with bottom surface of sacrificial layer 102b, and in n-type FET region, top surface of 412 levels with bottom surface of sacrificial layer 102a).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the oxide layers of Lee with the profiles of Peng, as a means to expose an additional channel portion in the second region (lower surface of 102b of Peng, similar to 192 of Lee) and separate upper layers of the alternating epitaxial layer structure 102 from the substrate in the n-type FET region, relaxing or reducing the compressive stress of the remaining layers of the alternating epitaxial layer structure (Peng, ¶ 0085).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 2, Lee in view of Peng teaches the method according to claim 1, wherein: 
the first region is one of an NMOS region and a PMOS region (Lee, ¶ 0026 & fig. 3J: device 150 in region 106 is an N-type device); and 
the second region is another one of the NMOS region and the PMOS region (Lee, ¶ 0026 & fig. 3J: device 110 in region 104 is a P-type device).

 Regarding claim 3, Lee in view of Peng teaches the method according to claim 1, wherein: the first sacrificial layer, the first semiconductor layer, the second sacrificial and the second semiconductor layer are formed by an epitaxial growth process (Lee, ¶ 0042: 312 and 314 are epitaxial semiconductor layers).

Regarding claim 4, Lee in view of Peng teaches the method according to claim 1, wherein: 
the third sacrificial layer over the second region of the substrate, the third semiconductor layer on the third sacrificial layer, the fourth sacrificial layer on the third semiconductor layer, and the fourth semiconductor layer on the fourth sacrificial layer are formed by an epitaxial growth process (Lee, ¶ 0061: 352 and 354 are epitaxial semiconductor layers).

Regarding claim 5, Lee in view of Peng teaches the method according to claim 1, wherein: 
the first semiconductor layer is made of one or more of silicon, germanium, silicon germanium, or gallium arsenide (Lee, ¶ 0042: 314 layers are made of silicon).

Regarding claim 6, Lee in view of Peng teaches the method according to claim 1, wherein: 
the second semiconductor layer is made of one or more of silicon, germanium, silicon germanium, or gallium arsenide (Lee, ¶ 0042: 314 layers are made of silicon).

Regarding claim 7, Lee in view of Peng teaches the method according to claim 1, wherein: 
the third semiconductor layer is made of one or more of silicon, germanium, silicon germanium, or gallium arsenide (Lee, ¶ 0061: 352 layers are made of silicon germanium).

Regarding claim 8, Lee in view of Peng teaches the method according to claim 1, wherein: the fourth semiconductor layer is made of one or more of silicon, germanium, silicon germanium, or gallium arsenide (Lee, ¶ 0061: 352 layers are made of silicon germanium).

Regarding claim 9, Lee in view of Peng teaches the method according to claim 1, wherein: 
the first sacrificial layer is made of one or more of silicon, silicon germanium, silicon carbide, gallium arsenide, or indium gallium arsenide (Lee, ¶ 0042: 312 layers are made of silicon germanium).

Regarding claim 10, Lee in view of Peng teaches the method according to claim 1, wherein: 
the second sacrificial layer is made of one or more of silicon, silicon germanium, silicon carbide, gallium arsenide, or indium gallium arsenide (Lee, ¶ 0042: 312 layers are made of silicon germanium).

Regarding claim 11, Lee in view of Peng teaches the method according to claim 1, wherein:
the third sacrificial layer is made of one or more of silicon, silicon germanium, silicon carbide, gallium arsenide, or indium gallium arsenide (Lee, ¶ 0061: 354 layers are made of silicon).

Regarding claim 12, Lee in view of Peng teaches the method according to claim I, wherein: 
the fourth sacrificial layer is made of one or more of silicon, silicon germanium, silicon carbide, gallium arsenide, or indium gallium arsenide (Lee, ¶ 0061: 354 layers are made of silicon).

Regarding claim 13, Lee in view of Peng teaches the method according to claim 1, wherein:
the first oxide layer and the second oxide layer are formed after forming the first region fin and the second region fin and before removing the first sacrificial layer over the first region of the substrate (Lee, fig. 3I: 106 formed in regions 104 and 106 after forming stacks 310P and 350P, and before removing 312 in region 106, and/or Peng, fig. 4 & ¶ 0029: 412 formed after forming stacks 102 and before removing portions of 102a from p-type FET region).

Regarding claim 21, Lee in view of Peng teaches the method according to claim 13, wherein: 
the bottom surface of the first sacrificial layer is higher than the bottom surface of the third sacrificial layer (Peng, fig. 30G: bottom surface of first 102b layer in p-type FET region higher than bottom surface of first 102a layer in n-type FET region).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Third sacrificial layer)][AltContent: textbox (First sacrificial layer)]
    PNG
    media_image1.png
    536
    779
    media_image1.png
    Greyscale


Regarding claim 22, Lee in view of Peng teaches the method according to claim 1, wherein: 
each trench in the second region has a size larger than a size of each trench in the first region (As noted above, Lee implicitly teaches non-preferred embodiments wherein thickness T5 is greater than T2.  Therefore, the second trench formed by removing 354 in region 104 has a larger size than the first trench formed by removing 312 in region 106).

Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive for the following reasons.
Regarding the Applicant’s argument stating:
“As shown in above FIG. 30F, reproduced from Peng, the STI 412 has different heights around fins 310a and fins 310. However, in Peng, only the first epitaxial layer 102a is removed later and the second epitaxial layer 102b is retained. As such, Peng's teaching of the second epitaxial layer 102b with a bottom surface coplanar with the top surface of the STI 421 does not constitute the teaching of the third sacrificial layer with a bottom surface coplanar with the top surface of the second oxide layer of the instant application”,
the Examiner respectfully disagrees.  Fig. 30F represents a point in the processing of the n-type FET region comprising fin 310b.  Peng also discloses that the p-type first fin 310a is processed in accordance with the other processes discussed herein, including those discussed above with reference to FIGS. 1-26 (¶ 0084).  In fig. 19, Peng discloses that in the p-type FET region (region comprising fin 310a), epitaxial layers 102a are retained and epitaxial layers 102b are at least partially removed.  In figs. 30F-30G and 31A-31G, Pen discloses that in the n-type FET region (region comprising fin 310b), epitaxial layers 102b are retained and epitaxial layers 102a are at least partially removed.  In ¶¶ 0048 & 0069, Peng discloses that SiGe layers (layers 102a) act as a channel region for the p-type FET device, and in ¶ 0068, Si layers (layers 102b) act as a channel region for the n-type FET device.  Therefore, epitaxial layer 102b proximal to fin 310a is a layer of sacrificial material, with a bottom surface coplanar with the top surface of 410, and epitaxial layer 102a proximal to fin 310b is a layer of sacrificial material, with a bottom surface coplanar with the top recessed surface of 410.  Therefore, the Applicant’s argument is not persuasive, and the prior art rejections are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Guillorn et al. (PG Pub. No. US 2018/0254329 A1) teaches partial removal of sacrificial layers 16 (fig. 12 and related text), similar to partial removal of 102a and 102b of Peng.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894